DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The step of transitioning (cl 1:8) is indefinite because it is unclear whether it is related to the quantity of auxetic material comprised of a plurality of auxetic particles.  If the particles remain in particle form when the TPE material is transitioned to the solid phase, it should be clearly and positively recited as such.  See paragraph 0069 of the instant specification.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5,7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toronjo (US 2014/0101816). Toronjo teaches the claimed product as evidenced at paras. 0081-0088; and figs 2-19.
 	Applicant is reminded product by process claims are examined for the structure implied by the steps rather the manipulation of the steps (MPEP 2113).

 	Regarding claim 1:   An enhanced auxetic composite material (EACM) (Toronjo : combination of auxetic layer 20 and base layer 22) prepared by a process comprising the steps of: 
 	providing a quantity of auxetic material, wherein the quantity of the auxetic material comprises a plurality of auxetic particles (Toronjo: para. 0081 teaches the auxetic material is in powder form during its molding to form the auxetic layer);
 	providing a quantity of thermoplastic elastomer (TPE) material in a molten phase; 
 	combining the quantity of auxetic material and the quantity of TPE material in a molten phase together in a mold; and, 
 	transitioning the TPE material to a solid phase to form the EACM (the combination of auxetic layer 20 and base layer 22 of Toronjo constitutes the claime EACM since the combination is structurally identical to the claimed EACM).  
 	Regarding claim 4:  The EACM of claim 1, wherein a predetermined shape of the mold is sized to the dimensions and shape of a cushion section of a helmet (Toronjo: fig 4B and 4C teach the combination as a layer for a helmet).  
 	Regarding claim 5:  The EACM of claim 1, wherein the quantity of auxetic material comprises a continuous unitary sheet of auxetic material (Toronjo: paras. 0087-0088).  
  	Regarding claim 7:  The EACM of claim 1, wherein the quantity of auxetic material comprises an auxetic 3-D structure material (Toronjo teaches the auxetic layer having various 3D shapes as shown in figs 2C-3B and 14A-D; also, Toronjo teaches forming the auxetic layer by additive manufacturing and and molding, which implies the molding of a 3D structure; para. 0081).  
 	Regarding claim 8:  The EACM of claim 1, wherein the auxetic material further comprises a porous surface, wherein the TPE material in the molten phase ingresses into the porous surface when the auxetic material and TPE material are combined, such that the TPE material permeates the auxetic material to saturate the auxetic material with the TPE material (Toronjo: para. 0080; the auxetic layer can be foam, which inherently has a porous surface).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toronjo (US 2014/0101816) as applied to claim 1 above.  The above teachings of Toronjo are incorporated hereinafter.
 	Regarding claims 2 and 3, Toronjo does not teach the claimed structural shapes molded by the claimed mold shapes.  However, the implied structural shapes are well-known in the garment, footwear, padding, bags, or other product art for its aesthetic appeal.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the shape of the combination to incorporate the claimed implied shapes in order to enhance its aesthetic appeal.
 	Regarding claims 9-10, the method of molding the combination/composite is a mere obvious matter of choice dependent on equipment availability.  Further, the claimed methods of molding are well-known in the composite art for its efficiency and effectiveness.  Furthermore, applicant is reminded product by process claims are examined for the structure implied by the steps rather the manipulation of the steps (MPEP 2113).  Since the claimed structure is taught by Toronjo and the claimed methods of molding are well-known in the composite art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the combination of Toronjo by the claimed method of molding in order to improve efficiency.

Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.  
 	Applicant argues Toronjo does not teach the claimed process steps of the product-by-process claimed invention.  This argument is misplaced since product-by-process claims are examined for the implied structure of the product rather than the manipulation of the recited steps.  See MPEP 2113.  Here, the implied structure of the product can be a layer of auxetic material and a layer of thermoplastic elastomer, which structure is taught by Toronjo.  
 	Applicant argues Toronjo does not teach using a plurality of auxetic particles since powder does not constitute as particles.  This argument is misplaced since the conventional definition of particles is “a minute portion, piece, fragment, or amount,”1 and powder is defined as “any solid substance reduced to a state of fine, loose particles.”2  The auxetic powder of Toronjo falls within the scope and breadth of the claimed auxetic particles.  Further, it should be noted the instant disclosure does not provide a more specific definition of particle other than its conventional definition.  	Applicant should note the well-known statements made by the examiner in the prior art rejections of the non-final Office action mailed 5/26/22 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 8/26/22.  See MPEP 2144.03(C).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 20120142239 teaches an auxetic-plastic composite.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Definition of particle found at www.dictionary.com. 
        2 Definition of powder found at www.dictionary.com.